State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     521927
________________________________

In the Matter of SAEED KAID,
                    Petitioner,
      v

ALBERT PRACK, as Director of                MEMORANDUM AND JUDGMENT
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Peters, P.J., Garry, Egan Jr., Devine and Aarons, JJ.

                               __________


     Saeed Kaid, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating a
prison disciplinary rule.

      During a search of petitioner's cell, a correction officer
found, among other things, two sublingual strips that were
believed to be suboxone and a green leafy substance that later
tested positive for ketamine. As a result, petitioner was
charged in a misbehavior report with drug possession. Following
a tier III disciplinary hearing, he was found guilty of the
charge and the determination was subsequently affirmed on
administrative appeal. This CPLR article 78 proceeding ensued.
                              -2-                  521927

      With respect to the substance that tested positive for
ketamine, the misbehavior report, positive test results and
related documentation, together with the testimony of the
correction officers who recovered and tested the substance,
provide substantial evidence supporting the determination finding
petitioner guilty of drug possession (see Matter of Figueroa v
Prack, 131 AD3d 1311, 1311 [2015]; Matter of Hughes v Bezio, 84
AD3d 1598, 1598 [2011]). To the extent that the drug possession
charge was also based on the recovery of suboxone strips from
petitioner's cell, the evidence in the record does not support
the finding of petitioner's guilt with respect thereto.
Nevertheless, inasmuch as the drug possession determination is
otherwise supported by substantial evidence demonstrating that
petitioner possessed ketamine, we find no reason to disturb it.
We have considered petitioner's remaining contentions and find
that they are lacking in merit.

      Peters, P.J., Garry, Egan Jr., Devine and Aarons, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court